Citation Nr: 0912199	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-36 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, diagnosed as bronchitis.

2.  Entitlement to service connection for a nasal or sinus 
disorder, diagnosed as rhinitis.

3.  Entitlement to service connection for sleep apnea. 


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The appellant's active military service extended from 
September 2, 1980 to October 31, 1980, a period of only one 
month and 29 days.  The appellant was separated from service 
under the trainee discharge program due to being marginal or 
non-productive.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana dated July 2004 and August 2006.  Subsequent 
correspondence from the appellant indicates that he has moved 
to the jurisdiction of the VA RO in Little Rock, Arkansas. 

The case was previously before the Board in November 2008, 
when it was remanded for examination of the appellant and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  Service Department records reveal that the appellant had 
a period of only one month and 29 days of active service; he 
separated from service in October 1980.  

2.  Service treatment records reveal that the appellant 
required two days of inpatient treatment with a discharge 
diagnosis of acute respiratory disease.  

3.  A private medical record dated June 1999 reveals a 
diagnosis of bronchitis.

4.  Post service medical records reveal a diagnosis of sleep 
apnea dating from approximately 2004.

5.  There is a current diagnosis of rhinitis.  

6.  There is no medical evidence linking the current 
bronchitis, rhinitis, and sleep apnea are not related to his 
short period of service or the single instance of acute 
respiratory disease treated during service.  


CONCLUSIONS OF LAW


1.  A respiratory disorder, diagnosed as bronchitis, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2008).  

2.  A nasal or sinus disorder, diagnosed as rhinitis, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2008).  

3.  Sleep apnea was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (April 30, 2008).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
appellant was provided this notice in letters dated in March 
2004 and June 2006.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The appellant was provided this 
notice in a letter dated in June 2006.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In the present 
case, the appellant was afforded VA Compensation and Pension 
examinations in December 2008.  Additionally, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  

The Board has reviewed all of the evidence in the appellant's 
claims file, which includes, but is not limited to:  his 
contentions, service treatment records, private medical 
records, Social Security Administration records and VA 
medical treatment records.  The Board has considered all the 
evidence of record.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the appellant's claims for service 
connection.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2008).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d) (2008); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The appellant claims that service connection is warranted for 
a variety of respiratory disorders.  He asserts that he was 
placed in a gas chamber for training and exposed to an 
excessive amount of tear gas.  He further claims that he 
"passed out" and woke in the hospital, and that he required 
hospitalization for two days.  He asserts that this is the 
cause of all respiratory disorders which he has subsequently 
developed.  

As noted above, the appellant was separated from service 
after less than two months under the trainee discharge 
program due to being marginal or non-productive.  
Accordingly, his service treatment records are not numerous.  
They show that he required two days of inpatient treatment.  
He was discharged on October 1, 1988 with a diagnosis of 
acute respiratory disease.  No medications were prescribed at 
the time of discharge.  The service treatment records do not 
show the presence of any chronic respiratory disorder.

Post service medical records reveal that the appellant has 
current diagnoses of various respiratory disorders.  Private 
medical records show complaints of coughing and chest pain 
with a diagnosis of bronchitis, dating from 1999.  Other 
private medical records dated in 2004 reveal diagnoses of 
obstructive sleep apnea.

In December 2008, a VA Compensation and Pension examination 
of the appellant was conducted.  The appellant reported that 
he was in the gas chamber during service and that he has had 
respiratory symptoms ever since.  However, he only indicated 
a diagnosis of sleep apnea dating back eight years to 
approximately 2000.  X-ray examination of the chest was 
normal and revealed no pulmonary abnormalities.  Pulmonary 
function testing also revealed normal diffusion capacity.  
The diagnosis were:  chronic bronchitis, sleep apnea, and 
rhinitis.  The medical opinion of the examining physicians 
was that none of these disabilities manifested during 
service, none of these disabilities was related to service or 
to the instance of acute respiratory disease treated for two 
days during service.  One examiner opined that a nasal/sinus 
disorder including rhinitis was not related to active service 
as CS gas is not identified as a causatory agent for nasal 
and sinus disease beyond the irritation caused by exposure.  
It was also stated in the examination reports that there was 
no evidence of a chronic nasal/sinus disorder, chronic 
bronchitis or sleep apnea in service.  

The appellant has asserted that he has had respiratory 
symptoms ever since service.  In adjudicating this claim, the 
Board must assess the competence and credibility of the 
appellant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience. Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability. 
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence. 
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

In this capacity, the Board finds the veteran is competent to 
attest to his alleged respiratory symptoms such as cough and 
chest pain.  Layno; 38 C.F.R. § 3.159(a)(2).  However, the 
Board finds the appellant's assertions of a continuity of 
respiratory symptoms since service to lack credibility.  
Simply put, the medical evidence of record reveals that he is 
a poor historian who is not forthcoming with accurate 
accounts of his medical history.  With respect to his prior 
claim for service connection for post traumatic stress 
disorder, the medical evidence of record clearly established 
a diagnosis of PTSD related to a post service stressor.  
However, the appellant's allegations of post-service versus 
in service stressors changed depending on whether he was 
trying to obtain disability benefits from VA, Social 
Security, or Worker's Compensation.  In light of the 
appellant's shown trait of reporting different medical 
history to different agencies, the Board finds his assertions 
to lack credibility.  

The preponderance of the evidence is against the appellant's 
claims for service connection for bronchitis, rhinitis, and 
sleep apnea.  While there is medical evidence of each of 
these disabilities currently, there is no evidence of any of 
these disabilities during service.  There is no competent 
medical evidence linking any of the current disabilities to 
active service.  Accordingly, the Veteran's claims must be 
denied.  


ORDER

Service connection for a respiratory disorder, diagnosed as 
bronchitis, is denied.

Service connection for a nasal or sinus disorder, diagnosed 
as rhinitis, is denied.

Service connection for sleep apnea is denied. 



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


